United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 18, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-20418
                           Consolidated with
                              No. 05-41028
                                   and
                              No. 06-40174
                            Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SERVANDO GONZALES-REYES,

                                      Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:01-CR-575-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Servando Gonzales-Reyes (Gonzales) seeks to appeal three

judgments arising from his offense of illegally reentering the

United States.    Gonzales fails to show that the district court

abused its discretion by denying his motion for an extension of

time to file appeals in case No. 05-20418 and case No. 05-41028.

See United States v. Clark, 51 F.3d 42, 43 n.5 (5th Cir. 1999).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
               No. 05-20418 c/w 05-41028 and 06-40174
                                 -2-

       The appeals in case No. 05-20418 and case No. 05-41028 are

dismissed for failure to comply with the rule requiring a timely

notice of appeal.    See Burnley v. City of San Antonio,

F.3d      , No. 04-51181, 2006 WL 3247138, *8 n.1 (5th Cir. Sep.

15, 2006); FED. R. APP. P. 4(b)(1)(A)(i).     In case No. 06-40174,

Gonzales makes no argument relative to the judgment.      He has thus

waived appeal of any issue pertaining to that judgment.      See

United States v. Ragsdale, 426 F.3d 765, 785 n.9 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1417 (2006).    The judgment in appeal No.

06-41074 is affirmed.

       DISMISSED IN PART; AFFIRMED IN PART.